Title: Abigail Adams to Mary Smith Cranch, 13 June 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
N York June 13 1790
I received your Letter of May 16. and was very happy to find that you were all upon the recovery. we have daily mercies to be thankfull for, tho no state is exempt from trouble and vexation. the one which at present Torments me is the apprehension of a Removal from a very delightfull situation, to I know not where, and I am too short sighted, or too much blinded, to see any real advantage from a Removal unless a Permanant Seat was fixed. the fatigue and expence are objects not very pleasing in contemplation, and the Removal to a more southern state what I do not like, especially to Baltimore where I am told we cannot in any respect be half So well accomodated. if I could see that the publick good required it, I should submit with more Satisfaction, but to be every session disputing upon this subject, & sowerd as the Members are, is a very unpleasent thing. if we must move I must relinquish every Idea of visiting my Friends, and I had a latent hope that I should come for a few weeks merely on a visit, after Mrs Smith gets to Bed, which I presume will be in july. I wish to hear from my Mother & Brothers Family. I know not what to do with the House. I must request you to have an Eye to it, and if any trusty Body could be thought of to go into the kitchen part I could wish they might, but I own I do not know of any Body. all the interest we have must go to destruction, and we can barely live here upon the publick allowence. Your Romancing Neighbours may amuse themselves, but their storys will never gain credit. there is a Gentleman here, several indeed of whom I could inquire, but I am ashamed to ask, and indeed I do not recollect enough of the first part of the Story to inquire properly about it, and I have every reason to think it all fabulous. they are all together the strangest Family I ever heard of— I last week accompanied mrs Washington to the Jersies to visit the falls of Pasaick we were absent three days and had a very agreeable Tour.
I wish to have the articles I wrote for, sent by Captain Barnard. We have a fine growing season, is it so with you? I wish to hear from you with respect to commencment, what will be necessary and how can it be managed? I fear it will give you a great deal of trouble especially as you are not very well accomodated with help. as it will be impossible for us to be at Home, I have thought that it might be dispenced with, yet as Thomas has conducted himself so well I could wish that he might be gratified if it is his desire.
Be so good as to let mr smith know that Prince is very well and quite contented. we are all well & Polly is better, than she was. adieu write to me as soon as you can remember me affectionatly to all Friends.
Yours most tenderly
A Adams
